DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because the arguments do not apply to the way the references are being used in the current rejection.
[AltContent: arrow]	Applicant has amended Claim 1 to more clearly distinguish over the secondary reference, Kamm (DE 37 11 775), by adding the further limitation that in an assembled state and in an unloaded state, each first limit stop surface has a smallest distance to the shutoff ring substantially in its center – see Fig. 6 below where A6 = K is the radius.  This is further simplified in Fig. 8 showing the convex curvature of the first limit stop surface below (Arguments/Remarks p. 12). Claim 3 canceled and new claims 18-20 added. No new matter added.
	
    PNG
    media_image1.png
    690
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    268
    367
    media_image2.png
    Greyscale



Examiner responds:
One would have been motivated to select the shape of this smallest distance from the center to the shut-off ring for the purpose of preventing dry running between the first limit stop surface and the shut-off ring and also to further allow for an immediate release when switching to an injection process and correspondingly quick activation of the non-return flow i.e. takes effect immediately when switching to injection (Kamm, paragraphs [0003] [0013]).  ·See Figures 2 - 6 from the Kamm reference below. Note that Kamm teaches that the end face part – 3b of the tip wing can be rounded with a relatively large radius (Fig. 6 paragraph [0011]), which as the figure indicates is a convex curvature, which would encompass the limitation of a smallest distance from the center of the stop surface to the shut-off ring – see circled area in Fig. 6 below:
[AltContent: oval]		
    PNG
    media_image3.png
    526
    452
    media_image3.png
    Greyscale



	Additionally, Applicant amended Claims 2, 5 , 10 and 15 to remove the term ”preferably” which the source of the previous rejection of these claims under 35 U.S.C. §112(b) (Applicant Arguments/Remarks p. 10). Therefore, this rejection is now withdrawn. 
	 Both the specification and Fig. 1 of the drawings have been revised to make editorial corrections and a substitute specification and abstract has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 5,112,213) in view of Kamm (DE 37 11 775 with citations to English machine translation).
Regarding Claim 1, Oas discloses a plasticizing screw for a molding machine (abstract), comprising: a base element which is stretched along a longitudinal axis 
a return flow shut-off device (abstract non-return valve) comprising a first anterior limit stop (Figs. 3, 4 8:65 – 9:5 drive cam surface – 75), a second posterior limit stop (Fig. 8a 10:26-27 frusto-conical valve sear surface – 91) and a shut-off ring that is movable in a limited manner between the first and second limit stop along the longitudinal axis (Figs. 8a, 9a 4: 40-43 a check ring member concentrically receives the rod portion of the tip/stud member and is radially and axially movable between the forward end of the tip member and the valve seat member), 
wherein the anterior first limit stop comprises a first limit stop surface facing towards the base element and the shut-off ring (Figs. 2-4 9:1-5 anterior limit stop or drive cam surface – 75 transition surface – 71)  
wherein the shut-off ring comprises a ring-shaped screw tip abutting surface facing towards the first limit stop (Figs. 2-4 Col. 9: ll.12-14 drive cam surface – 75 and check ring surface – 8 are each segments…), and the screw tip abutting surface is formed rotationally symmetric around the longitudinal axis (Figs.2-4 Col. 9:ll. 17-21 surfaces – 75 and 88 are in sliding contact relationship during valve closure with reverse rotation of screw) and 
wherein the screw tip includes a plurality of radially protruding wings (Figs. 3, 8A, 8B, Col. 9 ll. 5-11 profile bearing surface – 76, 77 …shaped in an arrowhead configuration…)

Kamm teaches a plasticizing and injection unit with a non-return valve provided on a rotatable screw that is axially displaceable in the plasticizing cylinder with a shut-off ring (locking ring) between two axial tip wings and a pressure collar (paragraphs [0001] [0010] tip wings – 3 pressure collar – 4 locking ring – 5). 
Moreover, Kamm teaches a screw tip that includes a plurality of radially protruding wings (Fig. 1 paragraph [0010] screw – 2 tip wings – 3), and each of the wings has a convex curvature facing the shut-off ring (Fig. 2 paragraph [0010] end faces – 3a and 4a of the tip wing …are correspondingly convexly conical)
 wherein the convex curvatures of the wings jointly form the first limit stop (Figs. 1, 2 paragraphs [0006], [0007] showing the non-return valve in the open position (dosing) and the closed position (injection)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Oas to incorporate the disclosure of Kamm whereby a plasticizing screw with a return flow shut-off device which comprises an anterior and posterior limit stop and a shut-off ring being movable in a limited manner in between the two limit stops, as disclosed by Oas, would also consider the first limit stop surface comprises a convex curvature facing towards the shut-off ring, as disclosed by Kamm and that this surface would have a shape whereby 
One with ordinary skill in the art would be motivated to do so because plasticized material is drawn in between the locking ring end face and the part of the end face of the tip wing that rests against it, so that a constantly renewing film of material is maintained within the ring end face and  the end face of the tip wing that rests against it, preventing it from running dry (paragraph [0004]).
However, Kamm does not explicitly disclose that in an assembled state and in an unloaded state, each first limit stop surface formed on the respective wing has a smallest distance to the shut-off ring substantially in its center.
	However, one would have been motivated to select the shape of this smallest distance from the center to the shut-off ring for the purpose of preventing dry running between the first limit stop surface and the shut-off ring and also to further allow for an immediate release when switching to an injection process and correspondingly quick activation of the non-return flow i.e. takes effect immediately when switching to injection (Kamm, paragraphs [0003] [0013]).  See Figures 2 - 6 from the Kamm reference above. 	Note that Kamm teaches that the end face part – 3b of the tip wing can be rounded with a relatively large radius (Fig. 6 paragraph [0011]) which would encompass the limitation of a smallest distance from the center of the stop surface to the shut-off ring.  This run-in phase angle is optimized by being set between 5° and 30° and advantageously about 15° (paragraph [0013]).

Regarding Claim 2, the combination of Oas and Kamm disclose all the limitations of Claim 1 and Oas further discloses wherein the screw tip comprises the wings are spaced at constant distances from each other (Figs. 3, 4 9:5-11 profile bearing surface – 76, 77 arrowhead at the foremost forward edge of retainer end – 65).

Regarding Claims 4, and 8, the combination of Oas and Kamm disclose all the limitations of Claim 1 and  Kamm further discloses a plasticizing and injection unit with a non-return valve provided on a rotatable screw that is axially displaceable in the plasticizing cylinder with a shut-off ring (locking ring) between two axial tip wings (paragraph [0001]). the convex curvature is formed in such a way that in a sectional plane which includes the longitudinal axis the first limit stop surface at least in sections forms a convex curve (Figs. 1,2 paragraph [0010] two end faces – 3a and 4a of wing tip – 3 and the pressure collar – 4 facing these end faces are correspondingly convexly conical).
 Moreover, as to Claim 8, Kamm further discloses the convex curvature is formed in such a way that in a sectional plane - which is formed as a cylinder jacket around the longitudinal axis - the first limit stop surface at least in sections forms a convex curve (Fig. 1 paragraph [0012] the rotating wing end faces – 3a pressing against it are very small compared to the circumferential surface of the locking ring – 5 resting on the cylinder – 1). 
It would have been obvious to one of ordinary skill in the art to have used this configuration because the space between the surfaces of the first limit stop (Fig. 2 paragraph [0012] run-in phase – 6 with extension – 6a) causes immediate penetration 

Regarding Claim 5, the combination of Oas and Kamm disclose all the limitations of Claim 4 and Kamm further discloses that the convex curve has a continuous radius (Fig. 6 paragraph [0011] …end face part – 3b of the tip wing – 3 forming the run-in phase – 6…rounded with a relatively large radius.) See Fig. 6 above. 

Regarding Claims 6 and 7, the combination of Oas and Kamm disclose all the limitations of Claim 4 and Kamm further discloses wherein the convex curve has at least two curve sections with different radii and wherein a first curve section which is arranged on a radially inner position relative to the longitudinal axis - has a larger radius than a second curve section arranged on a radially outer position relative to the longitudinal axis, (see Figs. 3. 6 and paragraph [0011] end face part – 3b can be rounded with a relatively large radius). 

Regarding Claim 9, the combination of Oas and Kamm disclose all the limitations of Claim 8 however, are silent as to ranges and ratios of diameters of the plasticizing screw to the convex curve. However, Kamm teaches that the end face part  - 3b of the tip wing forms an inlet phase open in the direction rotation that is termed a “run-in phase” (paragraph [0004]). This “run-in phase” is where dosing of the plasticized material is drawn in between the locking ring end face and the end face of the tip with a constantly renewing film of  material is maintained there (Fig. 1 paragraph [0004] 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the radius of the convex curve to be in a range between 0.5 times the nominal diameter of the plasticizing screw and 2.5 times the nominal diameter of the plasticizing screw, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 One would have been motivated to use this range and ratio so that a constantly renewing film of material is maintained between the ring end face and the part of the end face of the tip wing that rests against it, preventing it from running dry (Kamm, paragraph [0004]).

Regarding Claim 10, the combination of Oas and Kamm disclose all the limitations of Claim 1 and Oas further discloses wherein the screw tip abutting surface has a concave curvature (Col. 14: ll.63-65 groove formed in annular end face – 80).

Regarding Claim 11, the combination of Oas and Kamm disclose all the limitations of Claim 10 and Oas further discloses wherein the screw tip abutting surface is evenly formed (Col. 9: ll.1-5 discrete width).

Regarding Claim 12, the combination of Oas and Kamm disclose all the limitations of Claim 11 and Oas further discloses wherein the even screw tip abutting surface forms a plane which is oriented perpendicular to the longitudinal axis (Fig. 3 Col. 8: l.65-Col. 9: l.5 …tapers along transition line – 72 into the rectilinear configuration of retainer end – 65). 

Regarding Claim 13, the combination of Oas and Kamm disclose all the limitations of Claim 10 and Oas further discloses wherein the shut-off ring further comprises a ring-shaped base element abutting surface facing towards the second limit stop (Figs. 5, 6 Col. 9: ll.49-53 forward annular edge surface – 80 rearward annular edge surface – 81), an outer surface in the form of a cylinder jacket and an inner surface in the form of a cylinder jacket (9: 53-61 outside diameter of check ring – 31; inside diameter of check ring – 31).

	Regarding Claim 14, the combination of Oas and Kamm disclose all the limitations of Claim 1 and Oas further discloses wherein the base element and the screw tip are formed as separate components, wherein the screw tip is detachably connected to the base element (Figs 3, 4 Col. 10: ll.42-46 tip/stud member – 60 is threaded into screw bore – 97).

Regarding Claim 15, the combination of Oas and Kamm disclose all the limitations of Claim 1 and Oas further discloses a helical screw flight is formed on the base element (9:12-14).

	Regarding Claim 16, the combination of Oas and Kamm and Oas further  discloses an injection aggregate for a molding machine (Col. 4: ll.24-34 see listed components), comprising a plasticizing cylinder and the plasticizing screw as set forth in Claim 1 rotatably arranged inside the plasticizing cylinder (Col. 4: ll.27-31) - the plasticizing screw being movable along the longitudinal axis (Col. 4: ll.30-31).

	Regarding Claim 17, the combination of Oas and Kamm disclose a molding machine comprising a closing unit and the injection aggregate as set forth in Claim 16 (Fig.1 7:1-10 molding machine – 10 mold cavity – 19 …formed from two halves of a mold – 21, 22). 

	Regarding Claim 19, the combination of Oas and Kamm disclose all the limitations of Claim 10 and Oas further discloses  that the concave curvature, is in the form of a negative torus surface (14:63-65 groove formed in annular end face – 80).
 
Regarding Claim 20, the combination of Oas and Kamm disclose all the limitations of Claim 14 and Oas further discloses that the screw tip is detachably connected to the base element by means of a screw connection (Figs 3, 4 10: 42-46 tip/stud member – 60 is threaded into screw bore – 97).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 5,112,213) in view of Kamm (DE 37 11 775 with citations to English machine translation), and Yokoyama (US 2004/0228946; Yokohama).

Regarding Claim 18, the combination of Oas and Kamm disclose all the limitations of Claim 5, however, there is no mention of the continuous radial distance, preferably between 10 mm and 700 mm. 
However, Kamm  teaches that the end face part – 3b of the tip wing can be rounded with a relatively large radius (Fig. 6 paragraph [0011]) which would encompass the limitation of a smallest distance from the center of the stop surface to the shut-off ring.  Moreover, Kamm teaches that the end face part  - 3b of the tip wing forms an inlet phase open in the direction rotation that is termed a “run-in phase” (paragraph [0004]). This “run-in phase” is where dosing of the plasticized material is drawn in between the locking ring end face and the end face of the tip with a constantly renewing film of  material is maintained there (Fig. 1 paragraph [0004] locking ring end face – 5a). The end face part – 3b of the tip wing forming this run-in phase – 6 can be rounded with a relatively large radius (Fig. 6 paragraph [0011]) which would encompass the limitation of a smallest distance from the center of the stop surface to the shut-off ring. 
Therefore, this radius of the convex curve would result in the activation time of the shut off ring within the process to be correspondingly quick when switching to the injection process (paragraph [0003])
Furthermore, Yokohama discloses that screw diameters are in the range of not less than 100mm. [0027]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the radius of the convex curve to be in a range of 10 mm and 700 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 One would have been motivated to use this radius range of the convex curve so that a constantly renewing film of material is maintained between the ring end face and the part of the end face of the tip wing that rests against it, preventing it from running dry (Kamm, paragraph [0004]).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712